IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                       August 27, 2014 Session

      MALINDA ANNETTE STILLS v. CHADBURN OBER HARMON

                       Appeal from the Circuit Court for Greene County
                         No. 14CV117      Douglas T. Jenkins, Judge


                    No. E2014-01180-COA-R3-CV - Filed August 27, 2014


This is an appeal from a Restraining Order entered on May 20, 2014. The Notice of Appeal
was not filed until June 20, 2014, thirty-one (31) days after the date of entry of the
Restraining Order. Because the Notice of Appeal was not timely filed, we have no
jurisdiction to consider this appeal.


                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

T HOMAS R. F RIERSON, II, J., C HARLES D. S USANO, J R., C.J., AND D. M ICHAEL S WINEY, J.

Kristi J. Murray, Johnson City, Tennessee, for the appellant, Malinda Annette Stills.

Roger Alan Woolsey, Greeneville, Tennessee, for the appellee, Chadburn Ober Harmon.

                                    MEMORANDUM OPINION 1

       By order entered on July 31, 2014, the Court directed the appellant to show cause why
this appeal should not be dismissed for lack of jurisdiction based upon the untimely filing of
the Notice of Appeal. Counsel for the appellant has filed no response to the show cause
order.

       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
       In order to be timely, a notice of appeal must “be filed with and received by the clerk
of the trial court within 30 days after the date of entry of the judgment appealed from.”
Tenn. R. App. P. 4(a). “The thirty-day time limit for filing a notice of appeal is mandatory
and jurisdictional in civil cases.” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004).

       Because the Notice of Appeal in this case was filed more than thirty (30) days after
the date of entry of the order on review, we lack jurisdiction to consider the appeal. This
appeal is dismissed. Neither party is taxed with the costs on appeal. See Tenn. Code Ann.
§ 36-3-617(a); Furlong v. Furlong, 370 S.W.3d 329, 341 (Tenn. Ct. App. 2011). This cause
is remanded to the trial court for collection of costs assessed at that level.




                                                                 PER CURIAM




                                             -2-